Citation Nr: 0738639
Decision Date: 12/07/07	Archive Date: 01/29/08

Citation Nr: 0738639	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  95-32 047	)	DATE DEC 07 2007    
	)
RECONSIDERATION
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical disc disease, 
to include as secondary to the service-connected disability 
of lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 until 
February 1970, and from June 1970 until March 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in pertinent part, 
denied a claim of service connection for cervical disc 
disease.

The veteran testified at a RO hearing in January 1996.  A 
transcript is of record.

The Board notes that the veteran's original claim for 
entitlement to service connection for cervical disc disease 
was initially filed in May 1995, and was previously denied by 
the Board in July 1997.  The veteran submitted a motion for 
reconsideration, which was granted in October 1997 pursuant 
to the provisions of 38 U.S.C.A. § 7103(b) (West 1991).  

Thereafter, in  March 1999, the veteran's claim was remanded 
to the RO for further development.  Additional development 
required a remand on Board reconsideration in December 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in January 1995, prior to the enactment of the VCAA.  
Since then, the provisions of the VCAA have been fulfilled by 
information provided to the veteran in a letter from the 
RO/AMC dated in January 2007.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The veteran is currently diagnosed with cervical spondylosis, 
with a history of cervical stenosis.  He contends that the 
current cervical disc disease was caused by an injury during 
military service or in the alternative, is secondary to his 
service-connected disability of lumbosacral strain with 
degenerative disc disease.  

The service medical records from the veteran's first period 
of active duty service show that the veteran injured his 
lower back as the result of a fall and/or heavy lifting in 
early 1967.  He was hospitalized later that year for 
symptomatology diagnosed as herniated disc at L5-S1.  
Thereafter, the records show complaints of, and treatment for 
continued and chronic low back pain, without any indication 
of cervical spine involvement.  A physical examination for 
discharge purposes, conducted in June 1970, is silent for any 
complaints, treatment for, history of, or diagnoses of 
cervical spine pathology.  Service medical records from the 
veteran's second period of active duty service (June 1970 to 
March 1976) are also silent as to any diagnosis of cervical 
spine pathology.

The post-service medical records are similarly silent for any 
diagnosis of cervical spine disability for many years, up and 
until a September 1994 magnetic resonance imaging test (MRI), 
which showed severe uncovertebral joint spurring with disc 
herniation at the C4-5 level, with severe stenosis, and 
spinal cord flattening.  A diagnosis of bilateral neural 
foraminal disease was rendered and noted to be due to the 
uncovertebral joint spurring at the C5-6 level, and a small 
paracentral disc herniation was noted at the C3-4 level.  

After reviewing the entire claims file, the Board believes 
that further development is necessary prior to a decision on 
the merits.  The evidentiary record reveals that the veteran 
was formerly employed by the Warner Company, of Morrisville, 
Pennsylvania, for about 20 years.  While employed by WC, the 
veteran was a "scale person" or "weigh master," and it is 
likely that his duties of weighing trucks involved some 
aspect of physical labor.  During a March 2004 VA 
examination, the veteran indicated that that he retired in 
1998, at or near the age of 50 years old.  He did not 
indicate whether this was a regular retirement or a 
retirement due to disability.  Because the veteran 
"retired" at such a young age, the Board is wary that the 
retirement may have been disability-related.  The Board 
observes that this former employer may have medical records 
which may be relevant to the veteran's instant claim, such as 
worker compensation records, or perhaps employment-related 
health records.  If so, these records should be obtained and 
associated with the veteran's claim file.

It is not clear whether the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.

During his April 1981 VA medical examination, the veteran 
related that he had been seeing John Gerath, M.D. since 1977 
for treatment of his back, and that in December 1980, he was 
treated at the St Mary's Hospital Emergency Room in Newtown, 
PA, for back and hip complaints.  An attempt should be made 
to secure these records.  

In addition, the Board observes that the last VA outpatient 
treatment records in the claims file are dated in January 
2001.  As it is now 2007, it is most likely that there are 
several VA and perhaps, non-VA medical treatment records, 
which are also relevant to the claim.  Therefore, this 
evidence should be obtained and associated with the veteran's 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all action 
consistent with the VCAA and 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), has 
been fulfilled.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
service-connected cervical disc 
disease.  Of particular interest are 
records from Dr. John Gerath dated 
beginning in 1977, as well as the 
December 1980 St Mary's Hospital 
Emergency Room report.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation 
to that effect should be inserted in 
the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should inquire of the veteran 
whether he is receiving Social Security 
disability benefits.  If so, then the RO 
should obtain from the Social Security 
Administration the records pertinent to 
his claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  

4.  The RO should contact the veteran's 
former employer, Warner Company, located 
in Morrisville, Pennsylvania to inquire 
about whether the veteran sustained any 
occupational injury(s); filed any 
worker's compensation claim(s); or 
whether he took an early retirement, and 
if so, on what basis.  If so, then the RO 
should request all the relevant records, 
to be then associated with the claims 
file.  The RO should also inquire as to 
whether Warner Company maintained a 
health clinic for its employees and if 
so, obtain any and all relevant medical 
records for the veteran.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



			
	N.R. ROBIN	K. OSBORNE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



Citation NR: 9723605	
Decision Date: 07/08/97		Archive Date: 07/21/97
DOCKET NO.  95-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.  

2.  Entitlement to secondary service connection for 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from February 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the RO, 
which denied, in pertinent part, claims for service 
connection for cervical disc disease and depression.  While 
that rating decision also assigned an increased evaluation, 
of 60 percent from 20 percent, for service-connected 
lumbosacral spine (strain) with degenerative disc disease, 
the veterans notice of disagreement and subsequent appeal 
was limited to the claims for service connection identified 
on the preceding page.  

The veterans August 1995 substantive appeal, VA Form 9, 
included a request for a hearing before a traveling member of 
the Board at the RO (Travel Board hearing).  However, in 
January 1996, a personal hearing was conducted before a 
hearing officer at the RO, and the veteran withdrew his 
Travel Board hearing request by correspondence received at 
the Board in June 1997.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he presently has cervical spine 
disc disease, with multiple claimed symptoms, due to or the 
result of service.  He explains that he had a stiff neck in 
service and that this symptom continued to the present time.  
The veteran also contends that he is presently diagnosed with 
depression, a psychiatric disability, which is due to, or the 
result of, service-connected lumbosacral strain, with 
degenerative disc disease.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1996), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence of well-grounded claims for service connection for a 
cervical disc disease and depression.  


FINDINGS OF FACT

1.  Cervical disc disease is not shown in service or within 
one year after separation therefrom; cervical disc disease 
which is due to or the result of service is not demonstrated 
by any competent medical evidence, including current VA 
examinations.  

2.  Depression, which was first shown many years after 
service, that is due to or the result of service or service-
connected lumbosacral strain, with degenerative disc disease, 
is not demonstrated by any competent medical evidence of 
record, including on current VA examination.  

3.  Plausible claims for service connection for cervical disc 
disease and for secondary service connection for depression 
are not presented.  


CONCLUSION OF LAW

The veteran's claims for service connection for cervical disc 
disease and for secondary service connection for depression 
are not well-grounded.  38 U.S.C.A. §§ 5107(a), 7104 (West 
1991 & Supp. 1997).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1967 to 
February 1970.  Service medical records are silent for a 
diagnosis of any chronic cervical spine (upper back, neck) 
disability or disease or psychiatric disorder, including 
cervical disc disease and depression.  Inservice treatment 
for lumbosacral spine (low back) pathology is shown, without 
any indication of cervical spine involvement.  In July 1972, 
the veteran was treated for sinusitis.  The neck was noted to 
be supple.  

In September 1972, the veteran was seen for complaints of 
pain and stiffness in his neck, especially in the morning.  
The impression was torticollis of the muscles of the neck, 
but no cervical spine (bone) pathology was noted by the 
examiner.  The need for subsequent observation or treatment 
was not indicated at that time, and the remaining service 
medical records are silent as to any diagnosis of cervical 
spine pathology during the remaining years of the veteran 
service.  A separation examination report dated in June 1970 
is silent for any complaints, treatment for, history of, or 
diagnoses of cervical spine pathology or depression.  

The post-service medical records are similarly silent for any 
diagnosis of cervical spine disability for approximately 24 
years, prior to 1994.  VA orthopedic examination reports of 
May 1970, May 1977, and December 1993 to January 1994, which 
included nerve conduction studies, include no pertinent 
complaint or finding with regard to cervical spine 
symptomatology or pathology.  While psychiatric examinations 
were not given at that time, no complaints of depression or 
related symptomatology were reported by the veteran or noted 
by the examiner.  

September 1994 VA radiology and magnetic resonance imaging 
(MRI) reports indicate a first diagnosis of cervical spine 
disability, namely, severe uncovertebral joint spurring with 
disc herniation at the C4-5 level, with severe stenosis, and 
spinal cord flattening.  A diagnosis of bilateral neural 
foraminal disease was noted to be due to the uncovertebral 
joint spurring at the C5-6 level, and a small paracentral 
disc herniation was noted at the C3-4 level.  The above 
diagnoses were not associated with service or a service-
connected disability.  

The veteran was afforded a VA psychiatric examination in 
December 1994.  At that time, he gave a one year history of 
crying spells, which has occurred since then at irregular 
intervals.  Multiple reported symptoms were noted in detail, 
and, significantly, a diagnosis of depression was made.  No 
prior psychiatric treatment was reported, and the examiner 
made no note of any association between the diagnosis and the 
veterans prior service or a service-connected disability.  

VA treatment records, dated from July 1993 to January 1996, 
indicate surgery in January 1994 for a cervical spine 
disorder, without notation of any relation to service or 
service-connected disability.  A VA medical certificate dated 
in August 1995 indicates that the veteran gave a history of 
cervical pain due to trauma in 1967.  An assessment of 
cervical myelopathy was made in September 1995, without 
relation to service or service-connected disability. 

The veteran testified at an RO hearing held in January 1996 
that he injured his neck while on active duty at the same 
time he sustained his back injury when he slammed into a 
stairwell.  He recalled having a stiff neck, headaches, and 
neck pain shortly thereafter, which he attributed to the in-
service injury.  He indicated that he subsequently had neck 
complaints on numerous occasions during service.  The veteran 
further testified that the onset of his depression was 
approximately 2 to 3 years ago; he attributed the condition 
to the chronic pain associated with his service-connected 
back disability, and he indicated that one of his doctors had 
opined that there was such a relationship.      

A VA examination of July 1996 is silent for any pertinent 
complaint, finding, or diagnosis regarding any claim on 
appeal.  





II.  Analysis

A preliminary requirement for establishing entitlement to any 
VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that it is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1996).  The United States Court of 
Veterans Appeals (Court) has defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  

However, if the claim is not first well-grounded, however, 
the veteran cannot invoke the VAs duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1996).  For reasons and bases expressed below, the 
veterans claims for service connection for cervical disc 
disease and depression are not well-grounded and the claims 
on appeal are denied.  

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1997).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1996).  

If the disease is arthritis or a psychoses, service 
connection may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.307, 3.309 (1996).  Service connection may also be 
established for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1996).  

The Court has held, however, that in order for a claim of 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

Although present diagnoses of cervical disc disease and 
depression are of record, it is the lack of any inservice 
finding or cervical spine pathology or depression, as well as 
a lack of any nexus between the present findings and service, 
despite several VA examinations, which controls the decision 
in this case.  Without any medical evidence of a nexus 
between the present diagnoses of cervical disc disease and 
depression and the veterans service which ended over 36 
years ago, no basis for well-grounded claims is of record, 
and the claims for service connection for cervical disc 
disease and depression must be denied as not well-grounded.  

The veteran has clearly not met his initial burden of 
submitting well-grounded claims for service connection, as 
enumerated in Caluza, Supra: while he has submitted medical 
evidence of the present diagnoses of a cervical disc disease 
and depression, no competent medical evidence is of record to 
link these diagnoses to any incident of service, from which 
he was terminated many years ago, nor is depression due to 
service-connected low back disability demonstrated by any 
objective, medical evidence of record.  As well-grounded 
claims require medical evidence of current diagnoses, and a 
nexus between inservice injury, disease, or service-connected 
disability and the present disability, the veterans claims 
on appeal are clearly not well-grounded.  The last two prongs 
of the test enumerated in Caluza, Supra, are not satisfied as 
there is no evidence of incurrance of cervical disc disease 
or depression during service, and there is no medical 
evidence of record establishing a nexus between his prior 
service and any present disability.  While the veteran is 
presently diagnosed with cervical disc disease and 
depression, these disorders are not shown prior to 1994, many 
years after the veterans separation from service in 1970.  
As such, not only has the veteran failed to bring forth any 
competent medical evidence of inservice incurrence or 
aggravation of a cervical spine or psychiatric disorder, but 
the present diagnoses of cervical disc disease and depression 
are not shown, by competent medical evidence, to be due to or 
the result of service.  

The Board has reviewed and considered the veterans sworn 
testimony.  However, while the veterans allegations of 
entitlement have been considered his lay assertions, as they 
pertain to a question of medical diagnosis, nexus, etiology 
and causation are not supported by any competent medical 
evidence--as such, this lay evidence cannot constitute 
evidence to render the claims well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  See, Caluza, Supra.  

To the extent that the veterans statements and testimony 
attempt to diagnose the etiology of present cervical disc 
disease and depression, his lay opinions are not competent 
evidence of a nexus between his prior service and the present 
diagnoses of cervical disc disease and depression.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).  He has testified that one of 
his doctors said that his depression was linked to chronic 
pain associated with his back disability.  However, a 
laymans account, filtered through a laymans sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute the medical evidence 
required to render a claim well grounded.  Dean v. Brown, 8 
Vet.App. 449 (1995).   The veterans self-supporting lay 
statements to the effect that he had neck pain in service, or 
that his present depression is the result of service-
connected lumbosacral spine disability do not establish a 
legal basis for granting the claim on appeal. Caluza, supra.  
While the veteran now gives a history of cervical spine 
symptomatology since service, the mere recitation of the 
veterans alleged inservice medical history by a physician is 
insufficient evidence of the required nexus to support a 
well-grounded claim.  See Reonal v. Brown, 5 Vet.App. at 460 
and 461.  

The veteran has presented no evidence of any nexus between 
present diagnoses and his prior service of many years ago, 
and no reference is made to inservice incurrence by the VA 
orthopedic and psychiatric examiners at the time the 
diagnoses.  The service medical records, which are available 
and have been reviewed, do not support the veterans claims--
no pertinent findings of cervical spine or psychiatric 
disability are show in service or until approximately 36 
years after separation from service.   The veteran has 
presented no medical evidence to show that a service-
connected back disability caused or aggravated a psychiatric 
disorder has been presented.  Allen v. Brown, 7 Vet.App. 439 
(1995).   

As such, the lack of any inservice finding of chronic 
cervical spine or psychiatric disability, the lack of post 
service diagnoses of cervical disc disease or depression for 
more than 36 years, as well as the lack of nexus on current 
VA examinations, compels the Boards opinion that the claims 
are not well-grounded.  It follows that the VA has no duty to 
assist the veteran in the development of these groundless 
claims.  In the absence of well-grounded claims, the Board 
does not have jurisdiction to decide the merits of the 
claims, and the claims on appeal must be denied.  Boeck v. 
Brown, 7 Vet.App. 14 (1994).  


ORDER

The veteran has not submitted well-grounded claims for 
service connection for cervical disc disease and for 
secondary service connection for depression, and the claims 
on appeal are denied.  



		
	R. F. WILLIAMS
	Acting Member, Board of Veterans' Appeals

38 U.S.C.A. §  7102 (West Supp. 1997) permits a proceeding 
instituted before the Board to be assigned to an individual 
member of the Board for a determination.  This proceeding has 
been assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


